Exhibit 12.1 Ratio of Earnings to Fixed Charges (Dollars in thousands, except ratio amounts) September29, September30, 2010 (b) September24, September25, September27, Earnings (loss) before income taxes Fixed charges: Interest expense, including amortization of deferred financing costs 1/3 of rental expense, net Total fixed charges Earnings (loss) Ratio of earnings to fixed charges (a) (a) Earnings (loss) was inadequate to cover fixed charges by $236.9 million for the fiscal year ended September 30, 2010. (b) Fiscal 2010 included 53 weeks.
